Citation Nr: 1824015	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sleep apnea to include due to herbicide exposure or secondary to service-connected rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to November 1979 with subsequent service the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming.

This issue has been remanded by the Board in March 2013, December 2014, June 2016 and April 2017 for additional development. That development has been complete and jurisdiction has returned to the Board. 


FINDING OF FACT

Sleep apnea did not have onset during active service and is not otherwise related to active service or caused or aggravated by service-connected rhinitis.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for sleep apnea on any basis. The reasons for this determination are explained below.

Regarding evidence of a current disability, the Veteran has a current diagnosis of moderate sleep apnea, which was diagnosed following a June 1993 diagnostic sleep study. He was given a CPAP machine to use while sleeping.

IIa. Service Connection - Herbicide Exposure

In regard to herbicide exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sleep apnea due to Agent Orange exposure. Sleep apnea is not one of the disabilities listed under 38 C.F.R. § 3.309(e). As stated above, there is no presumption of service connection for any disability outside of those listed. Therefore, the Veteran's sleep apnea disability cannot be service connected on a presumptive basis of herbicide exposure. 

IIb. Service Connection - Direct Basis

The Board finds that although the Veteran has a current disability of sleep apnea, there is no in-service onset of sleep apnea and there is no nexus between his military service and his current disability. 

As to an in-service disease or injury, the Veteran's in-service treatment records do not document that the Veteran was having difficulties with sleeping while in service or on active duty training. In fact, the Veteran was given several in-service periodic examinations, and at no point did he indicate that he was having sleeping trouble. This includes on his separation examination in August 1979 from active duty where the Veteran specifically marked "no" to the question about frequent trouble sleeping. Although the Veteran claims that he told one of his supervisors while stationed in Germany about his sleeping troubles, he never sought medical treatment for any symptomology for sleep apnea while in service. 

The Board notes the Veteran sought the opinion of a private examiner in September 2015. The physician opined that the Veteran's sleep apnea may be related to his military service and may be specifically related to Agent Orange exposure. The physician does not provide any medical rationale for these conclusions and merely recites the Veteran and his family and friends lay statements as basis for his opinions. See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.) See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").Therefore, the Board finds this opinion less probative and holds less weight in the deciding of this claim. 

Following the Board's April 2017 remand the Veteran was afforded a new VA exam and opinion in regard to his sleep apnea. Although the exam confirmed the current disability, the examiner opined that the disability was not connected to service for the same reasons stated above. The examiner opined that there are no medical records that show that the Veteran reported difficult sleeping or was evaluated for sleep apnea while in service. He also opines that there is no medical literature that supports exposure to Agent Orange is associated with upper airway obstruction. This medical opinion was provided after a full medical examination, a thorough review of the Veteran's records and medical research. Therefore, the Board finds this opinion more probative to the deciding of this claim. 

The Board acknowledges the Veteran's friends and family statements in regard to some of the symptomology that they state they witnessed while the Veteran was in service and post-service in regard to his sleep apnea. Lay persons are competent to discuss symptomology. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's sleep apnea disability was caused by his military service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The preponderance of the evidence is against a finding that the Veteran had an in-service disease, injury, or event indicative of the onset of sleep apnea.  Further, there is a lack of competent and credible evidence of a nexus between the post-service diagnosis of sleep apnea and service.  

The Board finds that the Veteran's claim for service connection for sleep apnea cannot be granted on a direct basis.

IIc. Service Connection - Secondary Basis 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The crux of the Veteran's current claim is that his sleep apnea may be secondary to his service-connected rhinitis. As stated above, the Board finds the preponderance of the evidence is against a claim for service connection for sleep apnea as being secondary to rhinitis.

In a July 2017 private opinion, the examiner wrote that he believed that the Veteran's sleep apnea was a consequence of the Veteran's prolonged "ENT issues," including multiple recurrent infectious sinusitis and rhinitis.  He stated that he believed there was a greater than 50 percent chance that the Veteran developing sleep apnea was a consequence of his previous chronic rhinitis.  

In the January 2018 VA opinion, the examiner stated that it is less likely than not that the Veteran's rhinitis caused or aggravated his sleep apnea. The examiner pointed out that the two conditions stem from two different sources as sleep apnea is a biochemical condition in which the upper airways in the pharynx become obstructed by the soft tissues of the upper airway while allergic rhinitis is a condition in which the soft tissue structures of the nose (the nasal airway), the nasal turbinates, become swollen and congested because of allergens. Therefore, as the two conditions do not begin or affect in the same airway, the Veteran's rhinitis did not cause sleep apnea. 

As far as rhinitis aggravating the Veteran's sleep apnea beyond its natural progression, the examiner stated that rhinitis can complicate sleep apnea however, in the Veteran's situation, that was not the case. The examiner noted that the Veteran received a tonsillectomy and palatoplasty in March 1994, soon after his sleep apnea diagnosis. The examiner documented that during this procedure, the physician also out fractured the nasal turbinates to accentuate the Veteran's ability to breathe through his nose. The examiner stated that by doing this, the physician minimized the potential aggravation of the Veteran's sleep apnea by any symptoms of his service-connected rhinitis. 

The Board accords more probative value to the January 2018 VA medical opinion than the private opinion. First, the private examiner did not provide a rationale for why he made the conclusion that sleep apnea was caused by rhinitis. Second, the VA examiner provided a detailed rationale, which included a thorough discussion on the sources that cause each disability and the surgery the Veteran had undergone in the past that positively impacted his rhinitis, to explain the conclusions made.  

The Board acknowledges the Veteran's lay statements connecting his rhinitis and sleep apnea disabilities, however, as stated previously sleep apnea is not disease for which a lay person can establish its etiology. Jandreau 492 F.3d 1372 at 1377. Regardless, the Board finds that January 2018 medical opinion outweighs the Veteran's opinion. The examiner provided a detailed rationale in explaining the lack of a relationship between sleep apnea and the Veteran's rhinitis.
 
In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for sleep apnea. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for service connection for sleep apnea is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for sleep apnea to include due to herbicide exposure or secondary to service-connected rhinitis is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


